Hardaway, as an equity court Receiver for the Sunshine Kennel Club, Inc., by this proceeding in mandamus seeks to compel the respondents, members of the State Racing Commission, to rescind and vacate their order of July 20, 1935, cancelling a dog racing permit theretofore obtained from the Commission by Sunshine Kennel Club, Inc., as of the date July 25, 1932.
The respondents have pleaded in their return, as legal justification for their order of cancellation, the following provisions of Section 6, Chapter 17276, Acts 1935, General Laws of Florida, which amended Chapter 14832, Acts 1931, under which relator's cancelled permit was originally granted:
"Provided, that where a permit has been granted by the Commission and no application to the Board of County Commissioners has been made by the permittee within six months after the granting of the permit, the same shall be null and void, and the Commission is hereby authorized to cancel such permit without notice to the holder thereof, and the Board of County Commissioners holding the deposit for the election is hereby authorized and required to refund to the holder of the permit said deposit upon being notified by the State Racing Commission that the permit has become void and cancelled; * * *"
Without at this time deciding what may be the rights of the Sunshine Kennel Club, Inc., in the premises complained of, in view of the above mentioned amendment to the State Racing Law, respondents' objection that there is no authority *Page 23 
shown on the receiver relator's part to seek in this Court by these mandamus proceedings the particular relief now prayed for in this case must be sustained and the alternative writ of mandamus quashed for lack of any authority shown to have been conferred by the appointing court on the complainant receiver to either bring this suit to procure an amended permit, or to construct or operate a race track under such permit, if ordered to be granted by the State Racing Commission. See: 23 R.C.L. 132.
Alternative writ of mandamus quashed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.